Citation Nr: 1504497	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of cold weather injuries of the right lower extremity with onychomycosis.  

2.  Entitlement to an evaluation in excess of 20 percent for residuals of cold weather injuries of the left lower extremity with onychomycosis.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 by the RO that granted service connection for residuals of cold weather injuries of the right and left lower extremity with onychomycosis and assigned 10 percent ratings for each lower extremity.  In a January 2013 rating decision, the RO increased the ratings to 20 percent for each lower extremity.  

The Veteran testified at a November 2013 personal hearing held at the RO before the undersigned Veterans Law Judge.  He claimed entitlement to a TDIU in conjunction with his claim for increased ratings for the bilateral lower extremities inasmuch as he urged that he took early retirement at age 62 due to these disabilities.  He stated that he previously tried to retire at ages 58 and 60, and he had reduced his hours at work due to these disabilities.  In this regard, a claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Considering the Veteran's allegations that he is unable to work due to the service-connected disabilities at issue here, a claim for TDIU has therefore been inferred as part and parcel of the ongoing appeal for an increased evaluations.

The Board notes that the Veteran also testified that he was claiming service connection for bilateral knee disability and back disability, to include as secondary to service-connected residuals of cold weather injuries of the right and left lower extremities with onychomycosis.  The knee claim was acknowledged in the January 2013 statement of the case in this appeal, and a notation in the file reflects that the RO was taking action in this matter.  It does not appear that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues in his February 2013 substantive appeal that his bilateral lower extremity disabilities warrant a 30 percent rating each.  In his testimony, he stated that the manifestations have increased in severity; the feet are scaly, painful, numb and tingling, and the nails turn black quite a bit.  They are very cold sensitive and sweaty.  He noted that he was a boss of a floor waxing operation for 23 1/2 years and then worked additionally to make 30 years of working.  Thus, he noted that he has spent a lot of time on his feet and doing physical activity related to work.  He emphasizes that, now, he does not believe himself to be even capable of sedentary work primarily due to pain and symptoms of the disabilities on appeal.  The Veteran maintains that residuals of cold injury have progressed over the years.  He clarified that he filed for regular Social Security at age 62 as opposed to Social Security disability.

In light of the Veteran's reports that his disability picture has worsened since his last VA examination in September 2010, another examination must be afforded to accurately assess his current level of disability due to cold injury residuals of the lower extremities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran testified that he does not get treatment for these disabilities at VA but instead gets treatment from his private doctor, Dr. S. of the B.L. Clinic.  Under the circumstances, the Board finds that treatment records should be requested from this facility.  

A claim for TDIU is dependent upon the impact of service-connected disabilities upon the Veteran's ability to obtain and retain substantially gainful employment.  38 C.F.R. § 4.16.  As there remain open issues regarding evaluation for the Veteran's currently diagnosed disabilities which he claims render him disabled, the matter of TDIU may not be adjudicated at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to how to substantiate a claim for TDIU and request that he complete and return a TDIU claim form with details concerning his prior employment, education and training.

2.  After securing the proper release from the Veteran, obtain treatment records from B. L. Clinic and Dr. S.  

3.  Schedule the Veteran for a VA examination to assess the current manifestations of his residuals of cold weather injuries of the right and left lower extremities with onychomycosis.  The entire claims file (to include pertinent records stored in Virtual VA/VBMS) must be reviewed by the examiner in conjunction with the examination. 

The examiner must fully describe all current manifestations of the Veteran's residuals of cold weather injuries of the right and left lower extremities with onychomycosis.  

The examiner should provide information concerning the functional impairment that results from the service-connected disabilities which may affect the Veteran's ability to function and perform tasks in a work setting.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims for increased ratings, to include TDIU, on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




